Case 6:17-cv-00627-JDK-KNM Document 303 Filed 09/09/21 Page 1 of 5 PageID #: 3976




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

 ELLIOTT WILLIAMS, #0481914,                §
                                            §
       Plaintiff,                           §
                                            §
 v.                                         §    Case No. 6:17-cv-627-JDK-KNM
                                            §
 JEFFREY CATOE, et al.,                     §
                                            §
       Defendants.                          §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Elliott Williams, a Texas Department of Criminal Justice inmate

  proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

  case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

  of fact, conclusions of law, and recommendations for disposition.

        Before the Court are Defendants Jeffrey Catoe and William Wheat’s motion for

  summary judgment on the merits (Docket No. 238) and Plaintiff’s motion for

  summary judgment regarding Defendants Catoe and Wheat (Docket No. 222). On

  May 19, 2021, Judge Mitchell issued a Report recommending that the Court grant in

  part and deny in part Defendants’ motion and deny Plaintiff’s motion.        Docket

  No. 291. Both parties timely objected. Docket Nos. 293, 301.

        Where a party objects within fourteen days of service of the Report and

  Recommendation, the Court reviews the objected-to findings and conclusions of the

  Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

  Court examines the entire record and makes an independent assessment under the



                                            1
Case 6:17-cv-00627-JDK-KNM Document 303 Filed 09/09/21 Page 2 of 5 PageID #: 3977




  law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

  banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

  time to file objections from ten to fourteen days).

        Defendants first objection asks the Court to excuse the untimeliness of their

  arguments on Plaintiff’s failure to exhaust administrative remedies and deem those

  arguments as timely filed. Docket No. 293 at 2–4. Under the Court’s Amended

  Scheduling Order, the deadline to move for summary judgment on the issue

  of exhaustion was April 20, 2020, and the deadline to move for summary

  judgment on all other issues was July 17, 2020. Docket No. 164 at 2. Defendants

  Catoe and Wheat did not file an exhaustion summary judgment motion by April

  20. On July 16, they sought a two-week extension of the summary judgment

  deadline.   Docket No. 223. The Court granted that request, stating: “Defendants

  Catoe and Wheat shall file their motion for summary judgment based on the

  merits on or before August 7, 2020.” Docket No. 228 (emphasis added).

  Defendants moved for summary judgment on August 7, 2020, arguing both

  failure to exhaust administrative remedies and the merits of Plaintiff’s claims.

  Docket No. 238.     In his response to Defendants’ motion, Plaintiff argued that

  Defendants should have presented their exhaustion arguments by the April 20,

  2020 deadline.      Docket No. 249 at 1.         Despite these notices, Defendants

  never sought leave to cure the tardiness of the exhaustion argument.

  Accordingly, Judge Mitchell recommended that Defendant’s out-of-time exhaustion

  arguments not be considered. Docket No. 291 at 16–19.




                                             2
Case 6:17-cv-00627-JDK-KNM Document 303 Filed 09/09/21 Page 3 of 5 PageID #: 3978




        Defendants finally addressed the tardiness of their exhaustion arguments only

  after Judge Mitchell issued her report. In their objections, Defendants argue that the

  delay was caused by counsel’s misunderstanding of the scheduling order. Docket

  No. 293 at 2–3. However, parties may not raise “new evidence, argument[s], and

  issues that were not presented to the magistrate judge, absent compelling reasons.”

  Freeman v. Cnty. of Bexar, 142 F.3d 848, 850 (5th Cir. 1998). Here, Defendants had

  ample opportunity and multiple warnings to ask Judge Mitchell for leave to cure their

  out-of-time exhaustion arguments but failed to do so. Because “an issue raised for

  the first time in an objection to a magistrate judge’s report is not properly before the

  district court,” this objection is overruled. Place v. Thomas, 61 F. App’x 120, 2003 WL

  342287, at *1 (5th Cir. 2003) (citing United States v. Armstrong, 951 F.2d 626, 630

  (5th Cir. 1992)).

        Further, even considering Defendants’ exhaustion argument, Judge Mitchell

  determined that Defendants failed to meet their burden to show that Plaintiff failed

  to exhaust the available administrative remedies as to his 2016 cardiovascular

  claims. Docket No. 291 at 19–24. Defendants also object to this recommendation.

  Docket No. 293 at 5–7.

        Defendants have the burden to demonstrate “beyond peradventure” that

  Plaintiff did not exhaust his 2016 claims. See Abbott v. Babin, 587 F. App’x 116, 118

  (5th Cir. 2014) (“When defendants seek to avail themselves of the affirmative defense

  of failure to exhaust, they bear the burden of showing that administrative remedies

  were not exhausted”); see also Morgan v. Tex. Dep’t of Criminal Justice McConnell




                                             3
Case 6:17-cv-00627-JDK-KNM Document 303 Filed 09/09/21 Page 4 of 5 PageID #: 3979




  Unit, 537 F. App’x 502, 508 (5th Cir. 2013) (same); Dillon v. Rogers, 596 F.3d 260, 266

  (5th Cir. 2010) (noting that prison officials “must establish beyond peradventure all

  of the essential elements of the defense of exhaustion”). Defendants argue that

  Plaintiff did not prove that he exhausted his 2016 cardiovascular claims against

  Defendant Catoe. Within the exhaustion of administrative remedies context, the

  summary judgment burden does not shift to the non-movant until the movant has

  established beyond peradventure that the non-movant did not exhaust his

  administrative remedies to completion. Jones v. Bock, 549 U.S. 199, 216 (2007).

        In their summary judgment motion, Defendants argued that the three relevant

  grievances Plaintiff submitted between November 2016 and September 2017 failed

  to properly exhaust his claims in this case. Docket No. 238 at 6–8. But as Judge

  Mitchell explained, Defendants provided no argument or evidence in their motion

  that Plaintiff failed to exhaust any claims before November 2016. Docket No. 291

  at 20. And the conduct at issue for Plaintiff’s 2016 cardiovascular claim occurred

  before his October 31, 2016 heart attack. Id. at 27–32. Thus, exhaustion of this claim

  was never properly raised before the Magistrate Judge and is therefore not properly

  raised in an objection. Place, 61 F. App’x 120, 2003 WL 342287, at *1. This objection

  is overruled.

        Plaintiff’s objections generally restate the arguments presented in his

  complaint and summary judgment briefing. Objections that simply rehash or mirror

  the underlying claims addressed in the Report do not require de novo review. See

  U.S. v. Morales, 947 F.Supp.2d 166, 171 (D.P.R. 2013) (“Even though timely




                                            4
Case 6:17-cv-00627-JDK-KNM Document 303 Filed 09/09/21 Page 5 of 5 PageID #: 3980




  objections to a report and recommendation entitle the objecting party to de novo

  review of the findings, ‘the district court should be spared the chore of traversing

  ground already plowed by the Magistrate.’”) (internal citations omitted); see also Vega

  v. Artuz, No. 97-cv-3775, 2002 WL 31174466 *1 (S.D.N.Y. Sept. 30, 2002) (“However,

  objections that are merely perfunctory responses argued in an attempt to engage the

  district court in a rehashing of the same arguments set forth in the original petition

  will not suffice to invoke de novo review of the magistrate judge’s recommendations.”).

           Having conducted a de novo review of the parties’ specific objections, the

  Report, and the record in this case, and having reviewed the remainder of the Report

  for clear error or abuse of discretion, the Court has determined that the Report of the

  United States Magistrate Judge is correct, and the parties’ objections are without

  merit.    The Court therefore ADOPTS the Report and Recommendation of the

  Magistrate Judge (Docket No. 291) as the opinion of the District Court. Defendants

  Jeffrey Catoe and William Wheat’s Motion for Summary Judgment (Docket No. 238)

  is GRANTED in part and DENIED in part.              Plaintiff’s Motion for Summary

  Judgment (Docket No. 222) is DENIED as to Defendants Catoe and Wheat.

  Plaintiff’s 2016 cardiovascular claims against Defendant Jeffrey Catoe shall remain

  on the docket and will be set for trial as the Court’s docket permits. The remainder

  of Plaintiff’s claims against Defendants Jeffrey Catoe and William Wheat are

  DISMISSED WITH PREJUDICE.

                   So ORDERED and SIGNED this 9th day of September, 2021.



                                                      ___________________________________
                                                      JEREMY D. KERNODLE
                                                      UNITED STATES DISTRICT JUDGE
                                            5
